Affirming.
Reed was sheriff of Edmonson county, and Blanton sued him and the surety on his bond for false arrest. The court directed the jury to return a verdict for the defendants, and Blanton has appealed. Blanton was arrested by Claude James, a deputy of Reed, without any warrant authorizing him to do so. All James had was a circular describing one D. Holloway, wanted in Tennessee, and offering a reward for his arrest. He concluded Blanton answered the description and arrested him. When the *Page 534 
officers from Tennessee arrived they saw Blanton was not the man wanted, and he was released. The peremptory instruction was properly given. The allegation of the plaintiff's petition is that James wrongfully, maliciously and without any authority of law so to do, arrested plaintiff, and took him in custody. The proof is to the same effect. Under such circumstances, he was acting individually, and not officially. A sheriff is not responsible for acts of his deputy unless the deputy is acting officially. See F.  C. Co. v. White, 209 Ky. 402,272 S.W. 902; Jones v. Van Bever, 164 Ky. 80, 174 S.W. 795, L.R.A. 1915E 172.
The judgment is affirmed.